             Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 1 of 42




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 Marvin Montgomery and Francisco Meza, as
 representatives of a class of similarly situated         Case No. 5:19-cv-1063
 persons, and on behalf of the H-E-B Savings &
 Retirement Plan,
                                                          CLASS ACTION COMPLAINT

               Plaintiffs,
        v.




 H.E. Butt Grocery Company, the H-E-B Savings &
 Retirement Plan Investment & Administration
 Committee, and John and Jane Does 1-20,

               Defendants.




                                  NATURE OF THE ACTION

       1.       Plaintiffs   Francisco   Meza   and   Marvin    Montgomery      (“Plaintiffs”),   as

representatives of the Class described herein, and on behalf of the H-E-B Savings & Retirement

Plan (“Plan”), bring this action under the Employee Retirement Income Security Act of 1974, as

amended, 29 U.S.C. § 1001 et seq. (“ERISA”), against Defendants H.E. Butt Grocery Company

(“H-E-B”), the H-E-B Savings & Retirement Plan Investment & Administration Committee

(“Committee”), and John and Jane Does 1-20 (collectively, “Defendants”).

       2.       As described herein, Defendants have breached their fiduciary duties and engaged

in other unlawful conduct to the detriment of Plaintiffs, the Plan, and the Class. Plaintiffs bring

this action to recover all losses caused by Defendants’ unlawful conduct, prevent further similar

conduct, and obtain equitable and other relief as provided by ERISA.
            Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 2 of 42



                                PRELIMINARY STATEMENT

       3.      As of the first quarter of 2019, Americans had approximately $8.2 trillion in assets

invested in defined contribution plans, more than two-thirds of which was held in 401(k) plans.

See Investment Company Institute, Quarterly Retirement Market Data, First Quarter 2019 (June

19, 2019), available at https://www.ici.org/research/stats/retirement/ret_19_q1. Within the private

sector, these defined contribution plans have largely replaced the defined benefits plans—or

pension plans—that were predominant in previous generations.

       4.      The potential for disloyalty and imprudence is much greater in defined contribution

plans than in defined benefit plans. In a defined benefit plan, the participant is entitled to a fixed

monthly pension payment, while the employer is responsible for funding the plan and is liable for

any shortfalls if the plan cannot make those payments. As a result, the employer bears all risks

related to excessive fees and investment underperformance. See Hughes Aircraft Co. v. Jacobson,

525 U.S. 432, 439 (1999).

       5.      In a defined contribution plan, however, participants’ benefits “are limited to the

value of their own investment accounts, which is determined by the market performance of

employee and employer contributions, less expenses.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1826

(2015). Thus, the employer has no financial incentive to keep costs low or to closely monitor the

plan to ensure that every investment remains prudent, because all risks related to high fees and

poorly-performing investments are borne by the employee.

       6.      To protect workers from mismanagement of their hard-earned retirement assets,

ERISA imposes strict duties of loyalty and prudence upon retirement plan fiduciaries. 29 U.S.C.

§ 1104(a)(1). These fiduciary duties are “the highest known to law.” Bussian v. RJR Nabisco, Inc.,

223 F.3d 286, 294 (5th Cir. 2000) (quotation omitted). Fiduciaries must act “solely in the interest




                                                  2
              Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 3 of 42



of the participants and beneficiaries,” and exercise “care, skill, prudence, and diligence” in

carrying out their fiduciary functions. 29 U.S.C. § 1104(a)(1).

         7.        Contrary to these fiduciary duties, Defendants have failed to administer the Plan in

the best interest of participants and have failed to employ a prudent process for managing the Plan.

These fiduciary failures have manifested themselves in many different ways.

         8.        First, Defendants failed to properly monitor and control the Plan’s expenses, and

allowed the Plan to become one of the most expensive “jumbo” 401(k) plans in the country. In

2016, among defined-contribution plans (like the Plan) with more than $1 billion in assets,1 the

average plan had participant-weighted costs equal to 0.25% of the plan’s assets, and 90% of plans

had annual costs under 0.48% per year. See BrightScope/Investment Company Institute, A Close

Look          at        401(k)          Plans,          2016,          at        47–48,           available          at

https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf (hereinafter “2019 BrightScope/ICI

Study”). However, the Plan’s fees were, at a minimum, nearly three times the average,2 and at

least 50% higher than the 90th percentile, making it one of the most expensive plans in the country

with over $1 billion in assets. And these fees were not attributable to enhanced services for

participants, but instead Defendants’ use of high-cost investment products and managers, and their

continued retention of those managers even after performance results demonstrated that those high

fees were not justified (as discussed below).

         9.        Second, Defendants failed to prudently monitor the expenses charged within the

Plan’s index funds (the U.S. Stock Index Fund, the U.S. Bond Index Fund, and the Global Stock



1
 As of the end of 2017, the Plan had approximately $2.5 billion in assets.
2
 Plaintiffs’ estimates of the Plan’s fees are based on the fee disclosure provided by Defendants to Plan participants.
However, those disclosures explicitly state that certain categories of expenses were omitted from the disclosures.
Indeed, it appears that Defendants failed to include the performance-based fees charged by hedge fund and private
equity managers hired by the Plan. Had those fees been included, actual expenses would have been significantly
higher. See infra ¶ 61.


                                                          3
              Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 4 of 42



Index Fund). These index funds charged fees that were up to seven times higher than comparable

alternative index funds that tracked the exact same indexes with the same level of effectiveness.

This further contributed to the Plan’s high fees. Had Defendants prudently monitored the Plan’s

expenses and investigated marketplace alternatives, the Plan’s participants would have paid

several times less for comparable index funds.

        10.      Third, Defendants also breached their fiduciary duties by utilizing an imprudent

process to manage and monitor the Plan’s target-risk funds, or “LifeStage funds,” and by retaining

those funds in the Plan.3 Despite a marketplace replete with competitive target-risk fund offerings

and experienced investment managers, Defendants utilized an internal team to design and manage

the LifeStage funds, with no previous experience managing investments for defined-contribution

plans. The team’s inexperience resulted in fundamentally flawed asset allocations for the LifeStage

funds. Additionally, the underlying investments used to populate the LifeStage funds were

inappropriate given their high costs, speculative investment methodology, and ongoing poor

performance. Had Defendants prudently considered other target-risk options in the market, they

could have readily identified alternative target-risk funds from established fund managers with

lower costs and a better performance track record. However, Defendants failed to conduct such an

investigation. This further contributed to the Plan’s high fees, and also contributed to the Plan’s

overall poor performance, which fell in the bottom 3% of peer plans overall.

        11.      Fourth, Defendants failed to prudently consider alternatives to the Plan’s money

market fund, which offered only negligible returns that failed to keep pace with inflation. If

Defendants had prudently considered other fixed investment alternatives, they would have



3
 The LifeStage funds consist of three funds designed to consider an investor’s risk tolerance: the Aggressive
Balanced fund, Conservative Balanced fund, and H-E-B General fund. Defendants designated the H-E-B General
fund as the Plan’s default investment option.


                                                       4
               Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 5 of 42



discovered that stable value funds offer superior investment performance while still guaranteeing

preservation of principal. For this reason, the vast majority of large retirement plans include stable

value funds, and prudent fiduciaries overwhelmingly prefer stable value funds over money market

funds. However, the Plan only included a money market fund, and did not offer a stable value fund

as a capital preservation option, giving rise to an inference that Defendants failed to prudently

monitor the Plan’s fixed investment option and investigate marketplace alternatives. In this respect

as well, Defendants failed to adopt a prudent decision-making process for managing the Plan’s

investment lineup.

         12.      Fifth, Defendants authorized millions of dollars in direct payments from the Plan

to H-E-B. This type of self-dealing is antithetical to the duty of loyalty, and is per se unlawful

under ERISA’s prohibited transaction provisions. See 29 U.S.C. § 1106. Moreover, the amount of

these payments was entirely unreasonable and unjustified.4

         13.      Finally, Defendants failed to properly investigate and negotiate a reasonable share

of returns for the Plan’s securities lending program.5 It is customary for securities lending revenue

to be split between a plan and the securities lending vendor, which in this case was State Street.

Part of a fiduciary’s duty after enrolling a plan in such a program is to monitor the fees being paid

and monitor the marketplace, to ensure that the plan is maximizing available revenue and

minimizing fees. With over $400 million in assets enrolled in the securities lending program, the

Plan should have been able to negotiate an arrangement whereby the Plan was retaining 70 to 80


4
  Although Defendants have not properly disclosed the basis for these payments, it is likely that some of these
payments were for in-house management of the Plan’s target-risk funds. As noted above, the expenses associated
with those funds were unreasonable, and those funds should not have been retained in the Plan. See supra ¶ 10.
5
  Securities lending is a practice in which a fund lends out a portion of its portfolio securities to generate additional
income from the interest paid by the borrower, reduced by an amount paid to a third-party securities lending agent
who administers the program. See Securities and Exchange Commission, Securities Lending by U.S. Open-End and
Closed-End Investment Companies (Feb. 27, 2014), available at
https://www.sec.gov/divisions/investment/securities-lending-open-closed-end-investment-companies.htm. The
Plan’s four index funds were enrolled in a securities lending program.


                                                            5
             Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 6 of 42



percent of securities lending revenue. Indeed, State Street offered this rate to most of its other

clients with similar amounts invested. Yet under the deal struck by Defendants, which has never

been renegotiated, the Plan receives only 40 percent of securities lending revenue, resulting in

higher fees and lower investment returns to the Plan. This rate is unreasonable under the

circumstances, and further demonstrates Defendants’ failure to engage in prudent fiduciary

practices related to monitoring the Plan’s service providers and minimizing the administrative

expenses borne by the Plan.

       14.      Based on this conduct and the other conduct alleged herein, Plaintiffs assert claims

against Defendants for breach of their fiduciary duties of loyalty and prudence (Count One),

engaging in prohibited transactions with a party-in-interest (Count Two), and engaging in

prohibited transactions with a fiduciary (Count Three). In addition, Plaintiffs assert a claim against

H-E-B for failing to properly monitor the Committee and its members to ensure that they complied

with ERISA (Count Four).

                                 JURISDICTION AND VENUE

       15.      Plaintiffs bring this action pursuant to 29 U.S.C. § 1132(a)(2) and (3), which

provide that participants in an employee retirement plan may pursue a civil action on behalf of a

plan to remedy breaches of fiduciary duties and other unlawful conduct in violation of ERISA, and

to obtain monetary and appropriate equitable relief as set forth in 29 U.S.C. § 1109.

       16.      This case presents a federal question under ERISA, and this Court has subject

matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 1132(e)(1).

       17.      Venue is proper pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391(b)

because this is the District where the Plan is administered, where the breaches of fiduciary duties

giving rise to this action occurred, and where Defendants may be found.




                                                  6
               Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 7 of 42



                                                 THE PARTIES

                                                     Plaintiffs

         18.      Plaintiff Francisco Meza (“Meza”) resides in Houston, Texas. Meza has

participated in the Plan since 2016, and is a current participant in the Plan within the meaning of

29 U.S.C. §§ 1002(7) and 1132(a)(2)–(3). As a Plan participant, Meza invested in each of the seven

investment options in the Plan during the class period,6 including the Aggressive Balanced fund,

H-E-B General fund, Conservative Balanced fund, Global Stock index fund, U.S. Stock index

fund, U.S. Bond index fund, and Money Market fund. Meza has been financially injured by

Defendants’ unlawful conduct, and his account would be worth more today if Defendants had not

violated ERISA as described herein.

         19.      Plaintiff Marvin Montgomery (“Montgomery”) resides in Conroe, Texas, and

participated in the Plan from approximately 2012 until 2018. During the class period,

Montgomery’s investments in Plan included one or more of the LifeStage Funds. Montgomery has

been financially injured by Defendants’ unlawful conduct, and is entitled to receive benefits in the

amount of the difference between the value of his account as of the time his account was distributed

and what his account would have been worth at that time had Defendants not violated ERISA as

described herein.

                                                     The Plan

         20.      The Plan was originally established effective January 1, 1976.

         21.      The Plan is an “employee pension benefit plan” within the meaning of 29 U.S.C. §

1002(2)(A) and a “defined contribution plan” within the meaning of 29 U.S.C. § 1002(34).




6
 The class period is limited to the period on or after September 3, 2013, see infra at ¶ 93, pursuant to ERISA’s six-
year statute of limitations, see 29 U.S.C. § 1113(1).


                                                          7
              Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 8 of 42



        22.      The Plan is a qualified plan under 26 U.S.C. § 401, and is commonly referred to as

a “401(k) plan.”

        23.      According to the Plan’s Form 5500s and other documents, the Plan is operated in

San Antonio, Texas (Bexar County).

        24.      The Plan covers eligible employees of H-E-B and its various affiliates and/or

subsidiaries. Participants’ accounts are funded through their own contributions. In addition,

participants also received contributions from H-E-B.

        25.      The Plan has had at least $1.9 billion in assets throughout the class period. As of

the end of 2013, the Plan had approximately $2.0 billion in assets. As of the end of 2017, the Plan

had approximately $2.5 billion in assets.

        26.      Plan participants may allocate the monies in their accounts among seven investment

options. These investments include the Aggressive Balanced fund, H-E-B General fund,

Conservative Balanced fund, U.S. Stock index fund, Global Stock index fund, U.S. Bond index

fund, and Money Market fund.

                                            Defendants

H-E-B

        27.      Defendant H-E-B is headquartered in San Antonio, Texas. H-E-B is the “plan

sponsor” within the meaning of 29 U.S.C. § 1002(16)(B), and has ultimate decision-making

authority with respect to the management and administration of the Plan and the Plan’s

investments. Because H-E-B exercises discretionary authority or discretionary control with respect

to management of the Plan, as well as discretionary authority and responsibility with respect to the

administration of the Plan, it is a fiduciary under 29 U.S.C. § 1002(21)(A).




                                                 8
             Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 9 of 42



       28.      H-E-B is also a fiduciary because it possessed authority to appoint and remove

members of the Committee, to whom it delegated certain fiduciary functions. In addition, H-E-B

appointed the internal management team that managed the LifeStage funds. It is well-accepted that

the authority to appoint, retain, and remove plan fiduciaries constitutes discretionary authority or

control over the management or administration of the plan, and thus confers fiduciary status under

29 U.S.C. § 1002(21)(A). See 29 C.F.R. § 2509.75-8 (D-4); See In re Enron Corp. Securities,

Derivative & ERISA Litig., 284 F. Supp. 2d 511, 552 (S.D. Tex. 2003) (citing Coyne & Delany

Co. v. Selman, 98 F.3d 1457, 1465 (4th Cir. 1996)) (“the power … to appoint, retain and remove

plan fiduciaries constitutes ‘discretionary authority’ over the management or administration of a

plan within the meaning of § 1002(21)(A)”). Further, the responsibility for appointing and

removing members of the Committee carried with it an accompanying duty to monitor the

appointed fiduciaries to ensure that they were complying with the terms of the Plan and ERISA’s

statutory standards. 29 C.F.R. § 2509.75-8 (FR-17).

The H-E-B Savings & Retirement Plan Investment & Administration Committee

       29.      The Committee is designated as a Plan fiduciary in Section X of the Plan Document.

Thus, the Committee and its members are named fiduciaries under 29 U.S.C. § 1102(a).

       30.      The Committee is also designated in Section X of the Plan Document as the

“administrator” of the Plan under 29 U.S.C. § 1002(16)(A). This renders the Committee and its

members fiduciaries by virtue of their position in regard to the administration of the Plan. See 29

C.F.R. § 2509.75-8 at D-3.

       31.      In addition to administering the Plan generally, the Committee and its members

have responsibility for how Plan assets are invested and administered, including appointing

investment managers and periodically reviewing and monitoring the Plan’s investments. Thus, the




                                                 9
          Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 10 of 42



Committee and its members are also functional fiduciaries of the Plan under 29 U.S.C. §

1002(21)(A) because they exercised discretionary authority and/or discretionary control respecting

the management of the Plan and the management of disposition of Plan assets.

        32.     The names of the members of the Committee during the class period are currently

unknown to Plaintiffs. Those individual Defendants are therefore collectively named as John and

Jane Does 1–20.

              ERISA FIDUCIARY DUTIES AND PROHIBITED TRANSACTIONS

        33.      ERISA imposes strict fiduciary duties of loyalty and prudence upon Defendants

as fiduciaries of the Plan. 29 U.S.C. § 1104(a)(1) states, in relevant part, that:

        [A] fiduciary shall discharge his duties with respect to a plan solely in the interest of the
        participants and beneficiaries and—
                (A)     For the exclusive purpose of
                        (i)     Providing benefits to participants and their beneficiaries; and
                        (ii)    Defraying reasonable expenses of administering the plan; [and]
                (B)     With the care, skill, prudence, and diligence under the circumstances then
                        prevailing that a prudent man acting in a like capacity and familiar with
                        such matters would use in the conduct of an enterprise of like character and
                        with like aims.

                                         DUTY OF LOYALTY

        34.     The duty of loyalty requires fiduciaries to act with an “eye single” to the interests

of plan participants. Pegram v. Herdrich, 530 U.S. 211, 235 (2000). “Perhaps the most

fundamental duty of a [fiduciary] is that he must display . . . complete loyalty to the interests of

the beneficiary and must exclude all selfish interest and all consideration of the interests of third

persons.” Id. at 224 (quotation marks and citations omitted). Thus, “in deciding whether and to

what extent to invest in a particular investment, a fiduciary must ordinarily consider only factors

relating to the interests of plan participants and beneficiaries . . . . A decision to make an investment

may not be influenced by [other] factors unless the investment, when judged solely on the basis of



                                                   10
          Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 11 of 42



its economic value to the plan, would be equal or superior to alternative investments available to

the plan.” Dep’t of Labor ERISA Adv. Op. 88-16A (Dec. 19, 1988) (emphasis added).

                                       DUTY OF PRUDENCE

       35.     ERISA also “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 573 U.S.

409, 419 (2014) (quotation omitted). This duty includes “a continuing duty to monitor [plan]

investments and remove imprudent ones” that exists “separate and apart from the [fiduciary’s]

duty to exercise prudence in selecting investments.” Tibble, 135 S. Ct at 1828. If an investment is

not appropriate for the plan, the plan fiduciary “must dispose of it within a reasonable time.” Id.

(quotation omitted).

                            SOURCE AND CONSTRUCTION OF DUTIES

       36.     The Supreme Court has noted that the legal construction of an ERISA fiduciary’s

duties is “derived from the common law of trusts.” Tibble, 135 S. Ct. at 1828. Therefore “[i]n

determining the contours of an ERISA fiduciary’s duty, courts often must look to the law of trusts.”

Id. In fact, the duty of prudence imposed under 29 U.S.C. § 1104(a)(1)(B) is a codification of the

common law prudent investor rule found in trust law. Buccino v. Cont’l Assur. Co., 578 F. Supp.

1518, 1521 (S.D.N.Y. 1983).

       37.     Pursuant to the prudent investor rule, fiduciaries are required to “incur only costs

that are reasonable in amount and appropriate to the investment responsibilities of the trusteeship.”

Restatement (Third) of Trusts § 90(c)(3) (2007); see also Tibble v. Edison Int’l, 843 F.3d 1187,

1197–98 (9th Cir. 2016) (“‘[C]ost-conscious management is fundamental to prudence in the

investment function’ and should be applied ‘not only in making investments but also in monitoring




                                                 11
           Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 12 of 42



and reviewing investments.’”) (quoting Restatement § 90 cmt. b) (“Tibble II”). The Introductory

Note to the Restatement’s chapter on the investment of trust assets further clarifies:

        [T]he duty to avoid unwarranted costs is given increased emphasis in the prudent
        investor rule. This is done to reflect the importance of market efficiency concepts
        and differences in the degrees of efficiency and inefficiency in various markets. In
        addition, this emphasis reflects the availability and continuing emergence of
        modern investment products, not only with significantly varied characteristics but
        also with similar products being offered with significantly differing costs. The duty
        to be cost conscious requires attention to such matters as the cumulation of fiduciary
        commissions with agent fees or the purchase and management charges associated
        with mutual funds and other pooled investment vehicles. In addition, active
        management strategies involve investigation expenses and other transaction costs
        ... that must be considered, realistically, in relation to the likelihood of increased
        return from such strategies.

Restatement (Third) of Trusts ch. 17, intro. note (2007). Where markets are efficient, fiduciaries

are encouraged to use low-cost index funds. Id. § 90 cmt. h(1). While a fiduciary may consider

higher-cost, actively-managed mutual funds as an alternative to index funds, “[a]ctive strategies ...

entail investigation and analysis expenses and tend to increase general transaction costs .... [T]hese

added costs . . . must be justified by realistically evaluated return expectations.” Id. § 90 cmt. h(2).7

Courts have emphasized the importance of fiduciary cost control in the management of defined

contribution plans. See Tibble II, 843 F.3d. at 1198 (“[A] trustee cannot ignore the power the trust

wields to obtain … lower cost[s][“]).


7
  The emphasis in trust law and under ERISA in minimizing expenses is consistent with academic and financial
industry literature, which has consistently shown that the most important consideration in selecting prudent
investments is low fees. Numerous scholars have demonstrated that high expenses are not correlated with superior
investment management. Indeed, funds with high fees on average perform worse than less expensive funds, even on
a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee Determination in the Market for
Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873 (2009); see also Fisch & Wilkinson-Ryan, Costly Mistakes,
at 1993 (summarizing numerous studies showing that “the most consistent predictor of a fund’s return to investors is
the fund’s expense ratio”). According to this published academic literature:
        [T]he empirical evidence implies that superior management is not priced through higher expense
        ratios. On the contrary, it appears that the effect of expenses on after-expense performance (even
        after controlling for funds’ observable characteristics) is more than one-to-one, which would imply
        that low-quality funds charge higher fees. Price and quality thus seem to be inversely related in the
        market for actively managed funds.
Gil-Bazo & Ruiz-Verdu, When Cheaper is Better, at 883.


                                                        12
          Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 13 of 42



        38.     In considering whether a fiduciary has breached the duties of prudence and loyalty,

the Court considers both the “merits of the transaction” as well as “the thoroughness of the

investigation into the merits of the transaction.” Howard v. Shay, 100 F.3d 1484, 1488 (9th Cir.

1996) (quotation and citation marks omitted). Mere “subjective good faith” in executing these

duties is not a defense; “a pure heart and an empty head are not enough.” Donovan v. Cunningham,

716 F.2d 1455, 1467 (5th Cir. 1983).

                                      PROHIBITED TRANSACTIONS

        39.     The general duties of loyalty and prudence imposed by 29 U.S.C. § 1104 are

supplemented by a detailed list of transactions that are expressly prohibited by 29 U.S.C. § 1106,

and are considered “per se” violations because they entail a high potential for abuse. Section

1106(a)(1) states, in pertinent part, that:

         [A] fiduciary with respect to a plan shall not cause the plan to engage in a transaction,
         if he knows or should know that such transaction constitutes a direct or indirect –

                                                        ***
                 (C)     furnishing of goods, services, or facilities between the plan and party
                         in interest;
                 (D)     transfer to, or use by or for the benefit of a party in interest, of any assets
                         of the plan…

 Section 1106(b) further provides, in pertinent part, that:

         [A] fiduciary with respect to the plan shall not –

                 (1)     deal with the assets of the plan in his own interest or for his own account,
                 (2)     in his individual or in any other capacity act in a transaction involving the
                         plan on behalf of a party (or represent a party) whose interests are adverse
                         to the interest of the plan or the interest of its participants or beneficiaries,
                         or
                 (3)     receive any consideration for his own personal account from any party
                         dealing with such plan in connection with a transaction involving the
                         assets of the plan.




                                                   13
          Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 14 of 42



                                      CO-FIDUCIARY LIABILITY

       40.     ERISA also imposes co-fiduciary responsibility on plan fiduciaries. See 29 U.S.C.

§ 1105(a). The statute expressly provides that:

       In addition to any liability which he may have under any other provision of this
       part, a fiduciary with respect to a plan shall be liable for a breach of fiduciary
       responsibility of another fiduciary with respect to the same plan in the following
       circumstances:

               (1) If he participates knowingly in, or knowingly undertakes to conceal, an
               act or omission of such other fiduciary, knowing such act or omission is a
               breach; or

               (2) if, by his failure to comply with section 404(a)(1) in the administration
               of his specific responsibilities which give rise to his status as a fiduciary, he
               has enabled such other fiduciary to commit a breach; or

               (3) If he has knowledge of a breach by such other fiduciary, unless he makes
               reasonable efforts under the circumstances to remedy the breach.

         PRUDENT MANAGEMENT OF AN EMPLOYEE RETIREMENT PLAN

       41.     Fiduciaries are obligated to assemble a diversified menu of investment options. 29

U.S.C. § 1104(a)(1)(C); 29 C.F.R. § 2550.404c-1(b)(1)(ii). Each investment option is generally a

pooled investment product—which includes mutual funds, collective investment trusts, and

separate accounts—offering exposure to a particular asset class or sub-asset class. 2019

BrightScope/ICI Study at 2; Ian Ayres & Quinn Curtis, Beyond Diversification: The Pervasive

Problem of Excessive Fees and “Dominated Funds” in 401(k) Plans, 124 Yale L.J. 1476, 1485

(2015). The broad asset classes generally include fixed investments, bonds, stocks, and

occasionally real estate. Money market funds, guaranteed investment contracts, and stable value

funds are examples of fixed investments. Bonds are debt securities, which are generally

categorized by the issuer/borrower (U.S. Government, foreign governments, municipalities,

corporations), the duration of the debt (repayable anywhere between 1 month and 30 years), and

the credit risk associated with the particular borrower. Equity, or stock, investments, are generally


                                                  14
          Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 15 of 42



defined by three characteristics: (1) where they invest geographically (i.e., whether they invest in

domestic or international companies, or both); (2) the size of company they invest in (generally

categorized as small cap, mid cap, or large cap); and (3) their investment style, i.e. growth, value,

or blend (growth funds invest in fast-growing companies, value funds look for more conservative

or established stocks, and blend funds invest in a mix of both types of stocks). Balanced funds are

a type of fund that invests in a mix of stocks, bonds, and occasionally other assets. Target-risk

funds, such as the LifeStage funds, are balanced funds that assemble a portfolio of investments to

match the risk preference of the investor. Each target-risk portfolio is typically made up of other

pooled investment funds.

       42.       Investment funds can be either passively or actively managed. Passive funds,

popularly known as “index funds,” seek to replicate the performance of a market index, such as

the S&P 500, by purchasing a portfolio of securities matching the composition of the index itself.

James Kwak, Improving Retirement Savings Options for Employees, 15 U. Pa. J. Bus. L. 483, 493

(2013). By following this strategy, index funds produce returns that are very close to the market

segment tracked by the index. Id. Index funds therefore offer predictability, diversified exposure

to a particular asset or sub-asset class, and low expenses. Id. Actively managed funds, on the other

hand, pick individual stocks and bonds within a particular asset or sub-asset class and try to beat

the market through superior investment selection. Id. at 485–86. Actively managed funds are

typically much more expensive than index funds, but offer the potential to outperform the market

(although this potential is typically not realized). U.S. Dep’t of Labor, Understanding Retirement

Plan      Fees       and      Expenses,       at        9   (Dec.      2011),       available      at

https://www.dol.gov/sites/dolgov/files/legacy-files/ebsa/about-ebsa/our-activities/resource-

center/publications/understanding-retirement-plan-fees-and-expenses.pdf.




                                                   15
          Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 16 of 42



                                MINIMIZATION OF PLAN EXPENSES

       43.     At retirement, employees’ benefits “are limited to the value of their own investment

accounts, which is determined by the market performance of employee and employer

contributions, less expenses.” Tibble, 135 S. Ct. at 1826.

       44.     Poor investment performance and excessive fees can significantly impair the value

of a participant’s account. Over time, even seemingly small differences in fees and performance

can result in vast differences in the amount of savings available at retirement. The United States

Department of Labor has cautioned that a one percent difference in fees and expenses can reduce

the investor’s account balance at retirement by 28 percent. See U.S. Department of Labor, A Look

at 401(k) Plan Fees, at 1–2 (2013), available at https://www.dol.gov/sites/dolgov/files/ebsa/about-

ebsa/our-activities/resource-center/publications/a-look-at-401k-plan-fees.pdf. The U.S. Securities

and Exchange Commission and others similarly warn that although the fees and costs associated

with investment products and services may seem small, over time they can have a major impact

on an investor’s portfolio. See SEC Investor Bulletin, How Fees and Expenses Affect Your

Investment         Portfolio,       at        1,        3         (2014),        available         at

https://sec.gov/investor/alerts/ib_fees_expenses.pdf.

       45.     A major category of expenses within a defined contribution plan are investment

management expenses. Investment Company Institute & Deloitte Consulting LLP, Inside the

Structure of Defined Contribution/401(k) Plan Fees, 2013, at 17 (Aug. 2014), available at

https://www.ici.org/pdf/rpt_14_dc_401k_fee_study.pdf         (hereinafter   “ICI/Deloitte    Study”).

Investment management expenses are the fees that are charged by investment managers for

managing particular investments, and participants “typically pay these asset-based fees as an

expense of the investment options in which they invest.” Id.




                                                   16
           Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 17 of 42



        46.      Fiduciaries exercising control over a plan’s investment options can minimize plan

expenses by selecting a menu of low-cost investment options. This task is made significantly easier

the larger a plan gets. Economies of scale allow larger plans to lower investment management fees

by selecting funds only available to institutional investors, or by negotiating directly with the

investment manager to obtain even lower rates.8 Empirical evidence bears this out. In 2016, total

participant-weighted plan fees in the average defined contribution plan were 0.62%, but this varied

between an average of 1.29% in plans with $1 million to $10 million in assets, and an average of

only 0.25% for plans with over $1 billion in assets. 2019 BrightScope/ICI Study at 47.

        47.      Given the significant variation in total plan costs attributable to plan size, the

reasonableness of investment expenses should be determined by comparisons to other similarly-

sized plans. See 29 U.S.C. § 1104(a)(1)(B) (requiring ERISA fiduciaries to discharge their duties

in the manner “that a prudent man acting in a like capacity and familiar with such matters would

use in the conduct of an enterprise of a like character”) (emphasis added); Tibble v. Edison Int’l,

2010 WL 2757153, at *9, 15, 28 (C.D. Cal. July 8, 2010) (evaluating the propriety of particular

fees and investment decisions in light of the size of the plan), rev’d on other grounds, 135 S. Ct.

1823 (2015); Tussey v. ABB, Inc., 2007 WL 4289694, at *6, *6 n.5 (W.D. Mo. Dec. 3, 2007)

(determining that investment expenses were unreasonable through comparisons to similar plans

because “[a]t most, reasonable compensation should mean compensation commensurate with that

paid by similar plans for similar services to unaffiliated third parties”) (quoting Nell Hennessy,



8
  See Consumer Reports, How to Grow Your Savings: Stop 401(k) Fees from Cheating You Out of Retirement Money
(Aug. 2013), available at http://www.consumerreports.org/cro/magazine/2013/09/how-to-grow-your-
savings/index.htm (instructing employees of large corporations that “[y]our employer should be able to use its size
to negotiate significant discounts with mutual-fund companies”); U.S. Dep’t of Labor, Study of 401(k) Plan Fees
and Expenses, at 17 (April 13, 1998), https://www.dol.gov/sites/dolgov/files/legacy-
files/ebsa/researchers/analysis/retirement/study-of-401k-plan-fees-and-expenses.pdf (reporting that by using
separate accounts and similar instruments, “[t]otal investment management expenses can commonly be reduced to
one-fourth of the expenses incurred through retail mutual funds”).


                                                        17
            Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 18 of 42



Follow the Money: ERISA Plan Investments in Mutual Funds and Insurance, 38 J. Marshall L.

Rev. 867, 877 (2005)).

                            DEFENDANTS’ VIOLATIONS OF ERISA

I.     DEFENDANTS FAILED TO MONITOR AND CONTROL THE EXPENSES PAID BY THE PLAN

       48.        One consistent feature of the Plan has been high costs relative to peer plans. For

example, in 2015 total Plan costs were at least $14,100,000, or 0.72% of the approximately $1.96

billion in Plan assets. In 2016, total Plan costs were at least $15,400,000, or 0.71% of the

approximately $2.17 billion in Plan assets.

       49.        These costs are extraordinarily high for a defined-contribution plan with over $1

billion in assets. In 2015, the average participant-weighted total plan cost for plans with over $1

billion in assets was 0.28%, while ninety percent of such plans had total expenses of 0.51% or less.

BrightScope/Investment Company Institute, A Close Look at 401(k) Plans, 2015, at 53–54,

available    at    https://www.ici.org/pdf/ppr_18_dcplan_profile_401k.pdf         (hereinafter   “2018

BrightScope/ICI Study”). In 2016, the average participant-weighted total plan cost for plans with

over $1 billion in assets fell to 0.25%, while the 90th percentile of total plan costs among such

plans also fell to 0.48%. 2019 BrightScope/ICI Study at 47–48. Thus, the Plan was one of the most

expensive plans in the country with over $1 billion in assets.

       50.        Based on the Plan’s expenses relative to other similarly-sized plans, it is reasonable

to infer that Defendants lacked a prudent process for monitoring and controlling Plan expenses. A

prudent fiduciary would have more closely scrutinized the expenses incurred by the Plan, and

would not have allowed the Plan to incur such a large amount of expenses.

       51.        As a result of Defendants’ failure to rein in Plan costs, Plan participants have

suffered significant losses. Had the Plan limited its expenses to the average total cost for similarly-




                                                   18
          Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 19 of 42



sized plans, Plan participants would have saved at least $10 million in fees in 2016 alone, and

would have achieved millions of dollars in savings in other years as well.

II.    DEFENDANTS FAILED TO PROPERLY MONITOR THE PLAN’S INDEX FUNDS,                           AND
       IMPRUDENTLY RETAINED THOSE FUNDS IN SPITE OF SUPERIOR ALTERNATIVES

       52.     One example of Defendants’ cost-control failures is the excessive expenses that

were levied on participants for the Plan’s three passively-managed index fund offerings. Because

index funds are passive investment options which attempt to mimic the performance of a market

index rather than make subjective determinations about the merits of particular stocks or bonds,

the most important factor for a prudent investor to consider in selecting an index fund is fees. See

Gail Marks-Jarvis, Step-by-Step Guidance on Shopping for Index Funds, Chicago Tribune (Aug.

16, 2015), available at http://www.chicagotribune.com/business/yourmoney/ct-marksjarvis-0816-

biz-20150814-column.html.

       53.     Prudent management of a plan’s index fund investment therefore requires a

fiduciary to closely monitor the fees of the plan’s index funds, considering the available

alternatives as well as the fees being paid by similarly-sized plans, and then using the plan’s

leverage to negotiate the lowest possible rates.

       54.     The Plan offered participants a U.S. Stock index fund, Global Stock index fund,

and U.S. Bond index fund managed by State Street that charged annual expenses of 0.11%, 0.13%,

and 0.14% respectively as late as 2018. These funds were collective investment trusts in which the

investment management fees were expressly made negotiable.

       55.     Given both the size of the Plan and the amount invested in each index fund option,

a plethora of significantly lower-cost options were available in the marketplace. As shown by the

charts below, the fees for the index funds in the Plan are considerably more expensive – indeed,

up to 7 times more expensive – than alternatives possessing the same investment objective:



                                                   19
           Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 20 of 42



       Plan Fund                                                 Expense           % Plan Fund Fee
                                                                 Ratio             Excess
        U.S. Stock Index Fund                                    0.11%
        Lower Cost Alternative
        Fidelity 500 Index (FXAIX)                                0.015%            633%
        Vanguard Institutional Index I Plus (VIIIX)               0.02%             450%

       Plan Fund                                                 Expense           % Plan Fund Fee
                                                                 Ratio             Excess
        U.S. Bond Index Fund                                     0.14%
        Lower Cost Alternative
        Fidelity US Bond Index (FXNAX)                            0.025%            460%
        Vanguard Total Bond Market Index I (VBTIX)                0.035%            300%

       Plan Fund                                                 Expense           % Plan Fund Fee
                                                                 Ratio             Excess
       Global Stock Index Fund                                   0.13%
       Lower Cost Alternative
       Vanguard Total World Stock Index I (VTWIX) 0.08%                             62.5%
       60/40 Vanguard US / MSCI EAFE Index Funds9 0.033%                            290%

        56.      In addition to these lower-cost mutual fund alternatives, with over $500 million in

Plan assets in these three index funds, Defendants should have been able to negotiate fees with

State Street as low as 0.013% on the Stock Index Fund, 0.025% on the Bond Index Fund, and

0.04% on the Global Stock Index Fund.

        57.      A prudent fiduciary acting in the best interest of participants would not have

selected and retained index fund options with fees that significantly exceeded market rates and the

rates that State Street itself offered in the marketplace. Defendants’ failure to procure lower-cost

index fund options or negotiate competitive index fund fees with State Street demonstrates that

Defendants failed to properly monitor the Plan’s investment expenses, and that Defendants’



9
  The Plan did not use an actual global index fund. The Plan’s “Global Index Fund” was simply a 60/40 mix of an
S&P 500 index fund and an international index fund tracking the MSCI EAFE index. Using Vanguard’s index funds
that track those two indexes in a 60/40 ratio would have resulted in a blended expense ratio of .033% per year.


                                                      20
            Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 21 of 42



fiduciary processes “have been tainted by failure of effort, competence, or loyalty,” supporting “a

claim for breach of fiduciary duty.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 596 (8th Cir.

2009); see also Moreno v. Deutsche Bank Americas Holding Corp., 2016 WL 5957307, at *6

(S.D.N.Y. Oct. 13, 2016) (offering “index funds … [that] charged fees that were excessive

compared with similar investment products” supported breach of fiduciary duty claim).

III.   DEFENDANTS FAILED TO PROPERLY MONITOR THE PLAN’S “LIFESTAGE” FUNDS, AND
       IMPRUDENTLY RETAINED THOSE FUNDS IN SPITE OF SUPERIOR ALTERNATIVES

       58.     Defendants also failed to prudently monitor and evaluate the Plan’s LifeStage

funds. Those funds were significantly more expensive than marketplace alternatives, and their

returns did not justify the added cost. Indeed, they were among the worst-performing funds of

their kind. Given the inferiority of these funds, a prudent fiduciary would not have maintained

them in the Plan.

       A.      THE LIFESTAGE FUNDS WERE EXCESSIVELY COSTLY

       59.     In 2015, in plans with over $1 billion in assets, the average expense ratio for non-

target date balanced mutual funds, such as the LifeStage funds, was 0.32%. 2018 BrightScope/ICI

Study at 57. In 2016, the average expense ratio for non-target date balanced mutual funds in plans

with over $1 billion in assets fell to 0.31%. 2019 BrightScope/ICI Study ICI Study at 51. Although

more recent data is not yet available, it is reasonable to assume that expenses for these funds have

not gone up, and likely have fallen further since then, given the long-term trend toward lower fees.

See id., at 55–56.

       60.     The expenses for the LifeStage funds in the Plan were significantly higher than

average. In 2018, the three LifeStage funds in the Plan had reported expense ratios between 0.52%

and 0.88% (with an asset-weighted average of approximately 0.80%), all materially higher than

the category averages of 0.32% and 0.31%.



                                                21
            Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 22 of 42



       61.     Furthermore, it appears that the actual cost of investing in the LifeStage funds

exceeds what was disclosed to participants. Indeed, Plan fee disclosures explicitly state that fund

expense ratios may not include all fees deducted from participants’ investment returns. And in

fact, twenty to thirty percent of the LifeStage funds’ assets (about $600 million of Plan assets as

of the end of 2017) are invested in high-cost, illiquid, and speculative asset classes such as private

equity and hedge funds. These funds often employ what is known as the “two and 20” fee model.

This fee arrangement charges 2% of assets under management annually for investment

management services while imposing an additional performance or incentive fee of 20% of profits

earned by the fund over a predefined benchmark. In addition, miscellaneous fees outside of the

two and 20 arrangement, such as “monitoring” fees and “custody” fees, are also thrust upon

investors. Given the high costs associated with hedge fund and private equity investments, the

LifeStage Funds’ high allocation to such vehicles, and H-E-B’s explicit statement that its expense

disclosures were incomplete, it is apparent that the expenses associated with the LifeStage Funds

were higher than what wass disclosed to participants. Including the total costs of hedge fund and

private equity fund investments, the actual expenses of the LifeStage funds were at least 25% -

75% higher than what was disclosed by H-E-B.

       B.      THE PERFORMANCE OF THE LIFESTAGE FUNDS DID NOT JUSTIFY THEIR COST
               AND REFLECTS IMPRUDENT FUND DESIGN

       62.     The fees charged by the LifeStage funds were not justified by their performance.

As shown by the tables below, each LifeStage fund failed to keep pace with an appropriate Dow

Jones benchmark index comparator over the last five- and ten-year periods, and also generally

lagged their stated Lipper peer groups:




                                                 22
             Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 23 of 42



     Fund                                        5-Year Return (12/31/18)        10-Year Return (12/31/18)
     Conservative Balanced Fund                  3.17%                           3.99%
     Lipper: Conserv. Target Allocation          2.52%                           6.05%
     Dow Jones US Mod. Conserv. Benchmark        4.38%                           7.66%

     Fund                                        5-Year Return (12/31/18)       10-Year Return (12/31/18)
     H-E-B General Fund                          2.57%                          5.95%
     Lipper: Moderate Target Allocation          3.18%                          7.51%
     Dow Jones US Moderate Benchmark             5.28%                          9.71%

     Fund                                        5-Year Return (12/31/18)        10-Year Return (12/31/18)
     Aggressive Balanced Fund                    2.02%                           6.33%
     Lipper: Growth Target Allocation            3.91%                           8.75%
     Dow Jones US Mod. Agg. Benchmark            6.02%                           11.62%

          63.     The LifeStage funds fared even worse when compared to specific market

alternatives. Throughout the statutory period, there were a plethora of less expensive, better

performing target-risk funds that would have better served participants. The tables below provide

some examples:10

 Fund                                                              Expense     5-Year Return      10-Year Return
                                                                   Ratio       (12/31/18)         (12/31/18)
 Conservative Balanced Fund                                        0.52%       3.17%              3.99%
 Market Alternatives
 BlackRock 20/80 Target Allocation I (BICPX)                       0.47%       3.33%              7.65%
 BlackRock Managed Income K (BLDRX)                                0.44%       4.04%              6.07%
 Wells Fargo Diversified Income Builder I (EKSYX)                  0.52%       4.83%              9.72%
 Vanguard LifeStrategy Income (VASIX)                              0.11%       3.44%              5.18%
 Vanguard LifeStrategy Conservative Growth Inv (VSCGX)             0.12%       4.02%              6.74%

 Fund                                                              Expense     5-Year Return      10-Year Return
                                                                   Ratio       (12/31/18)         (12/31/18)
 H-E-B General Fund                                                0.83%       2.57%              5.95%
 Market Alternatives
 Vanguard Wellington Admiral (VWENX)                               0.17%       6.29%              9.96%
 Dodge & Cox Balanced (DODBX)                                      0.53%       5.77%              11.04%
 T. Rowe Price Capital Appreciation (PRWCX)                        0.71%       8.25%              12.58%
 American Funds American Balanced R6 (RLBGX)                       0.28%       6.52%              10.64%
 Fidelity Balanced K (FBAKX)                                       0.45%       5.91%              10.45%
 Vanguard LifeStrategy Moderate Growth Inv (VSMGX)                 0.13%       4.53%              8.17%



10
  The expense ratios for the LifeStage funds in the following charts are the stated expense ratios. The actual
expense ratios for the LifeStage funds are likely higher due to H-E-B’s omission of certain fees (see supra ¶ 61).


                                                         23
          Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 24 of 42



 Fund                                                     Expense    5-Year Return    10-Year Return
                                                          Ratio      (12/31/18)       (12/31/18)
 Aggressive Balanced Fund                                 0.88%      2.02%            6.33%
 Market Alternatives
 American Funds Income Fund of America R6 (RIDGX)         0.28%     5.20%             9.78%
 Fidelity Strategic Dividend & Income (FSDIX)             0.72%     6.22%             11.87%
 Vanguard LifeStrategy Growth Inv (VASGX)                 0.14%     4.95%             9.51%

        64.    Plaintiffs do not allege that the LifeStage funds’ low returns, by themselves,

constitute a fiduciary breach. However, these poor returns demonstrate that the high fees charged

by the underlying managers within the LifeStage funds were not justified by realistically evaluated

return expectations. See supra ¶ 37, n.7.

        65.    Further, the LifeStage funds’ poor performance is the product of their imprudent

design. As noted above, the LifeStage funds were heavily invested in private equity and hedge

funds, see supra ¶ 61, and included a byzantine array of eighty component institutional investment

strategies, many of which were entirely inappropriate for inclusion in a 401(k) plan.

        66.    For example, during the class period the LifeStage Funds in the Plan had a $20

million to $30 million stake in the Kohinoor Core hedge fund. Pitched as a fund designed to

“substantially outperform in periods of extreme market movement and volatility,” its presence in

a retirement plan portfolio is indefensible. The fund operates by purchasing “option contracts” that

pay out only if the market falls. If a market drop of sufficient magnitude fails to happen in the

manner or timeframe predicted by the fund’s managers, these contracts expire without value and

can leave the fund entirely worthless. Speculative funds such as the Kohinoor Core fund are

dubbed “black swan” funds because of their bets on extreme and unlikely catastrophes and

potential to lose all of their value if the bets are misplaced. These significant losses are not purely

hypothetical. Since inception, the Kohinoor Core fund has taken a partial loss (-99% to 0%) on

27% of its trades, and has taken a total loss (-100%) on 31% of all trades. These futile trades have




                                                  24
          Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 25 of 42



resulted in significant negative returns for the fund, even compared to the already volatile hedge

fund universe, in five of the last six years:

  Fund / Index                    2013          2014     2015     2016       2017       2018
  Kohinoor Core Fund              -10.39% 4.77%          -14.54% -18.61% -24.66% -4.68%
  Barclay Hedge Fund Index        11.12% 2.88%           0.04%   6.10%   10.36% -5.23%
  Eurekahedge Hedge Fund          9.10%   5.15%          2.31%   4.83%   8.54%   -3.99%
  Index
  HFRX Global Hedge Fund          6.72%         -0.58%   -3.64%   2.50%      5.99%      -6.72%
  Index

        67.     It is important to note that despite appearances, funds such as the Kohinoor Core

Fund are not conservative in nature, nor do they serve as a hedge against market downturns. There

are no underlying assets with inherent value designed to appreciate over time, but instead a series

of literal bets that various calamities will unfold. Indeed, the Kohinoor Core Fund lost money in

the fourth quarter of 2018, despite the market downturn. If the fund were an actual hedge against

market downturns, this would not have been the case.

        68.     Another example of an imprudent investment strategy within the LifeStage funds

was the AlphaSector strategy managed by F-Squared Investments, Inc. (“F-Squared”).

AlphaSector was a speculative sector rotation, market timing strategy that relied upon an algorithm

developed by a college student to signal whether to sell or purchase exchange-traded funds within

various industries that comprise the S&P 500 index. F-Squared claimed to have vastly

outperformed the S&P 500 index dating back to 2001 and to have proceeded unscathed through

the economic crisis of 2008-09. In reality, the performance numbers that F-Squared claimed its

AlphaSector strategy was generating were entirely hypothetical. F-Squared relied upon the

application of its algorithm to historical market data to generate performance history and used this

completely theoretical (i.e. fake) “performance history” to attract investors. To make matters

worse, a mistake was made in the process of calculating the hypothetical return numbers that


                                                   25
            Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 26 of 42



further inflated the already overstated investment performance shown in the strategy’s marketing

materials. See Reuters, Former F-Squared CEO Must Pay $12.4 Million in SEC Case, (Mar. 20,

2018) available at https://www.reuters.com/article/us-fsquared-lawsuit/former-f-squared-ceo-

must-pay-12-4-million-in-sec-case-u-s-judge-idUSKBN1GW2CK.

          69.   These issues led the Securities and Exchange Commission to launch an

investigation into the firm and its AlphaSector strategy. In October 2013, F-Squared chief

executive Howard Present sent a letter to clients, including H-E-B, notifying them of the

investigation into the firm’s “use of historic data in advertising material.” The SEC’s investigation

culminated in a $35 million settlement and admission of wrongdoing by F-Squared in 2014, and a

$12.4 million judgment against Present for his role in misleading investors. Despite clear red flags,

H-E-B failed to perform its own due diligence and continued to employ F-Squared through

Present’s client letter and the SEC settlement. The Committee did not cut ties with F-Squared until

2015.

          70.   There were other warning flags as well. As early as 2012, it was reported that the

type of overly-complicated, hedge-fund heavy investment design employed by the LifeStage funds

was disastrous for institutional investors. See Forbes, The Curse of the Yale Model, (Apr. 16, 2012)

available       at       https://www.forbes.com/sites/rickferri/2012/04/16/the-curse-of-the-yale-

model/#609a69883dae. Yet, Defendants retained the LifeStage funds in the Plan and did not

reconsider whether their design was appropriate for the Plan. To the contrary, one of the LifeStage

funds (the General fund) was retained as the Plan’s default investment option. See supra ¶ 10 at

n.3. A prudent fiduciary acting in the best interest of participants would not have retained the

LifeStage funds in the Plan, and certainly would not have made them the Plan’s default investment

option.




                                                 26
            Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 27 of 42



         71.      The excessive fees and consistent underperformance of the LifeStage funds (which

comprised over 80 percent of Plan assets during the class period) have significantly dragged down

the Plan’s overall returns, leading it to be one of the worst performing 401(k) plans in the nation.

Over the three most recently reported five-year periods ending in 2015, 2016, and 2017, the Plan

lagged the median return of peer 401(k) plans by a minimum of 1.7% per year, placing it in the

bottom ten percent of all peer plans over all three periods.11 And in the most recent five-year period

with comparative data available covering the period from 2013 to 2017, the Plan returned just

6.21% per year compared to the median plan’s 9.49% annual return, placing it in the bottom 3%

of all peer plans.

IV.      DEFENDANTS FAILED TO CONSIDER SUPERIOR CAPITAL PRESERVATION OPTIONS FOR
         THE PLAN

         72.      The Plan’s lone remaining investment option (other than the LifeStage and index

funds), the H-E-B Money Market fund, also was not prudently monitored and retained by

Defendants.

         73.      Throughout the statutory period, at least $50 million of Plan assets were invested

in the H-E-B Money Market fund. Advertised to participants as an option that would achieve

returns that closely parallel the rate of inflation over the long-term, the fund has failed to do so.

Over the five- and ten-year periods ending December 31, 2018, the fund achieved returns of 0.52%

and 0.34%, respectively. Over these same five and ten-year periods, the Consumer Price Index,

one of the most frequently used statistics for assessing inflation rates, averaged 1.52% and 1.80%,

respectively. As a result, this so-called capital preservation fund lost money, net of inflation.




11
  This sample includes defined contribution plans with at least $1 billion in assets as of the end of 2011, complete
Form 5500 filings for each year 2011-2017, a 1/1 – 12/31 plan accounting year, and no investment in employer
stock. The 2017 data is the most recent data available.


                                                         27
            Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 28 of 42



         74.      There were far better capital preservation options at comparable levels of risk that

were available in the marketplace and would have generated greater returns for participants.

Experts have stated for years that principal preservation options within defined contribution plans

should include investment vehicles like stable value funds. Like money market funds, stable value

funds invest in an underlying portfolio of investment-grade fixed income securities whose

principal is guaranteed by the issuer. But stable value funds can generate additional yield by using

longer-maturity securities, while avoiding the associated risk of principal loss by purchasing

insurance contracts from highly-rated insurance companies guaranteeing the portfolio against loss

of principal. Stable value funds thus provide preservation of principal comparable to money market

funds while consistently generating greater returns for investors.

         75.      Given the superior yields offered by stable value funds at comparable levels of risk,

large plans like the Plan overwhelmingly favor stable value funds as capital preservation

vehicles. See Chris Tobe, CFA, Do Money-Market Funds Belong in 401(k)s?, MarketWatch (Aug.

30, 2013), available at http://www.marketwatch.com/story/do-money-market-funds-belong-in-

401ks-2013-08-30. “With yields hovering around 0%, money-market funds aren’t a prudent

choice for a 401(k).” Id.12 Indeed, a 2011 study from Wharton Business School, analyzing money

market and stable value fund returns from the previous two decades, went so far as to conclude

that “any investor who preferred more wealth to less wealth should have avoided investing in

money market funds when [stable value] funds were available, irrespective of risk

preferences.” David F. Babbel & Miguel A. Herce, Stable Value Funds: Performance to Date, at

16 (Jan. 1, 2011), available at http://fic.wharton.upenn.edu/fic/papers/11/11-01.pdf; see also Paul



12
   As the Department of Labor has stated, “because every investment necessarily causes a plan to forgo other
investment opportunities, an investment will not be prudent if it would be expected to provide a plan with a lower rate
of return than available alternative investments with commensurate degrees of risk ....” 29 C.F.R. § 2509.2015-01.


                                                         28
            Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 29 of 42



 J. Donahue, Plan Sponsor Fiduciary Duty for the Selection of Options in Participant-Directed

 Defined Contribution Plan and the Choice Between Stable Value and Money Market, 39 Akron L.

 Rev. 9, 20–27 (2006).

          76.    The returns that could have been achieved by transferring the Plan’s money market

 investment to a competitive stable value option are illustrated by data from Hueler Analytics. The

 Hueler Index is the industry standard for reporting and measuring returns of stable value funds.

 “The Hueler Analytics Stable Value Pooled Fund Universe includes data on 15 funds nationwide

 with assets totaling over $105 billion.” See http://hueler.com. Hueler data therefore represents a

 reasonable estimate of the returns of a typical stable value fund. As shown below, the returns of

 the funds in the Hueler universe on average have far exceeded the rate of inflation and the returns

 of the money market fund that Defendants offered within the Plan:

Returns                                Hueler         Consumer Price Index           H-E-B Money
                                       Index          Average Percent Change         Market Fund
                                                      (Inflation)
5-Year Period Ending 12/31/18           1.89%         1.46%                         0.52%
10-Year Period Ending 12/31/18          2.24%         1.53%                         0.34%

          77.    A prudent fiduciary would have considered higher yielding alternatives (such as a

 stable value fund) to the H-E-B Money Market fund in which the Plan was invested. The fact that

 Defendants failed to do so further evidences an imprudent investment process that failed to serve

 the best interest of participants.

 V.       DEFENDANTS IMPROPERLY DIRECTED PAYMENTS FROM THE PLAN TO H-E-B

          78.    Further contributing to the Plan’s excessive overall costs, see supra ¶¶ 48–51,

 Defendants directed handsome payments to H-E-B on an annual basis for unspecified services.

 For example, the Plan paid $750,352 to H-E-B in 2014, and an additional $694,954 to H-E-B in




                                                 29
          Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 30 of 42



2015 for its role as the Plan Administrator. These payments continued in other years as well, with

total payments to H-E-B from the Plan amounting to at least $2 million during the class period.

       79.     This type of self-dealing is per se prohibited by ERISA’s prohibited transaction

provisions. See 29 U.S.C. §§ 1106(a), 1106(b). At all relevant times, H-E-B was both a fiduciary

of the Plan and a party-in-interest as defined by ERISA.

       80.     It is unclear what these payments were for, as H-E-B failed to provide an

explanation of services performed in the appropriate section of the Plan’s annual Notes to Financial

Statements. However, it appears that a significant portion of the payments were associated with

compensation paid to in-house investment personnel for their role in managing the Plan’s

investments.

       81.     The LifeStage funds were created shortly after H-E-B hired its own Director of

Investments and Investment Officer/Research Analyst for the Plan. Neither of the two persons who

were hired had any defined contribution management experience prior to joining H-E-B. Together,

they maintained the LifeStage funds.

       82.     The compensation paid by the Plan for these in-house investment personnel was

unnecessary, unreasonable, and unjustified in light of (1) their inexperience managing defined

contribution plan assets; (2) the ready availability of alternative target-risk funds that required no

in-house investment expertise to manage (see supra ¶ 63) and (3) the already excessive fees paid

to the Plan’s outside investment advisors and managers. Further, the inferiority of the Plan’s

LifeStage funds and other investments demonstrates that the Plan’s in-house investment personnel

(and outside investment advisors) provided no value for the compensation they received, and

actually did more harm than good.




                                                 30
          Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 31 of 42



       83.     A prudent fiduciary acting in the best interests of the Plan would not have arranged

for the Plan to make over $2 million in payments to the Plan sponsor (H-E-B) during the class

period, and would not have retained inexperienced in-house investment personnel to manage Plan

investments. These measures were wrongly intended to benefit H-E-B, not the Plan’s participants.

VI.    DEFENDANTS FAILED TO PRUDENTLY EVALUATE THE PLAN’S SECURITIES LENDING
       ARRANGEMENT AND FAILED TO INVESTIGATE THE AVAILABILITY OF MORE FAVORABLE
       REVENUE SPLITS

       84.     In addition to the foregoing fiduciary failures, Defendants also failed to prudently

evaluate the Plan’s securities lending arrangement with State Street Bank & Trust Company

(“State Street”).

       85.     Securities lending refers to the transfer of a security by one party to another in

exchange for cash collateral that can in turn be reinvested to generate income for the lender. See

Vanguard, Securities Lending: Still No Free Lunch (July 2011) at 1, available at

https://personal.vanguard.com/pdf/icrsl.pdf. The net earnings from this reinvestment income are

then split between the lender and the lending agent. Id. at 6. This fee split can have a significant

impact on expenses paid by the investors.

       86.     A prudent fiduciary who has enrolled a retirement plan in a securities lending

program will monitor the fees being paid to the securities lending agent and monitor general trends

in the marketplace, to ensure that the plan is maximizing its securities lending revenue, properly

managing its risk exposure, and minimizing the fees being paid to third parties. In fact, State Street

itself suggests that the first question to be asked when evaluating a securities lending agreement is

“What is the fee split with the lending agent?” State Street Global Advisors, Securities Lending in

US DC Funds (2018) at 2, available at https://www.ssga.com/investment-topics/defined-

contribution/2019/Securities-Lending%20-US-Defined-Contribution-Funds.pdf.




                                                 31
          Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 32 of 42



       87.        In general, State Street applies a 70-30 fee split on the gross lending revenue of the

funds within its defined-contribution lending program. State Street Global Advisors, Securities

Lending      in   US    DC     Funds:    What     to    Look   For    (2019)    at   8,   available   at

https://www.ssga.com/investment-topics/defined-contribution/2019/Securities-Lending-US-

Defined-Contribution-Funds-whitepaper.pdf. This means that 70% of the gross revenue generated

from the reinvestment is returned to the retirement plan with no additional fees.

       88.        Although the 70-30 split is promoted by State Street as the general arrangement,

information available from the SEC reveals that State Street has arrangements that provide for

75-25, 80-20, 85-15, and even 90-10 revenue splits.

       89.        With over $400 million in Plan assets enrolled in State Street’s securities lending

program, Defendants should have been able to negotiate an arrangement whereby the Plan was

retaining 70 to 80 percent of securities lending revenue, similar to what other State Street

retirement plan clients were paying for the exact same services being provided to the Plan. Yet

under the deal struck by Defendants, which has never been renegotiated, the Plan receives only 40

percent of securities lending revenue, with the remainder going to State Street, resulting in higher

administrative fees paid to State Street and lower investment returns for the Plan.

       90.        Had Defendants prudently evaluated the fee split arrangement between State Street

and the Plan, and monitored that arrangement in light of alternative arrangements being offered to

other plans in the marketplace, they would have negotiated more favorable fee splits, which would

have been more favorable for the Plan and its participants. Instead, Defendants blindly accepted

and failed to re-negotiate a 40-60 fee split with State Street that was even less favorable than the

norm. This was imprudent and inconsistent with the best interest of participants. A prudent and

loyal fiduciary would not have accepted such an arrangement and allowed it to persist undisturbed.




                                                   32
            Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 33 of 42



LACK OF KNOWLEDGE OF DEFENDANTS’ INVESTMENT PROCESS AND OTHER MATERIAL FACTS

         91.      Plaintiffs did not have actual knowledge of all material facts (including, among

other things, the Plan’s overall costs compared to those of other similarly-sized plans, the amount

spent by the Plan for investment advisory services in comparison to other plans, the costs of the

Plan’s investments vis-à-vis comparable investments in similarly-sized plans, the overall

performance of the Plan compared to other similarly-sized plans, the performance of the Plan’s

investments vis-à-vis comparable investments in similarly-sized plans, the inferiority of money

market funds to stable value funds, the widespread usage of stable value funds among other large

retirement plans, the nature of the payments from the Plan to H-E-B, the qualifications and

experience of the Plan’s in-house investment personnel and outside investment advisors, the

specifics of the Plan’s securities lending arrangement with State Street, and State Street’s securities

lending arrangements with other plans) necessary to understand that Defendants breached their

fiduciary duties and engaged in other unlawful conduct in violation of ERISA, until shortly before

this suit was filed.13 Further, Plaintiffs do not have actual knowledge of the specifics of

Defendants’ decision-making process with respect to the Plan or the Plan’s investments because

this information is solely within the possession of Defendants prior to discovery. For purposes of

this Complaint, Plaintiffs have drawn reasonable inferences regarding these processes based upon

(among other things) the facts set forth above.

                                    CLASS ACTION ALLEGATIONS

         92.      29 U.S.C. § 1132(a)(2) authorizes any participant or beneficiary of the Plan to bring

an action on behalf of the Plan to obtain for the Plan the remedies provided by 29 U.S.C. § 1109(a).



13
   Plaintiffs’ counsel began an investigation of the Plan in late 2018. Plaintiffs did not review any of the documents
cited in this Complaint or any of the information contained therein—including all studies, investment data, and
Form 5500s cited herein—until after this investigation had begun.


                                                          33
             Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 34 of 42



Plaintiffs seek certification of this action as a class action pursuant to this statutory provision and

Fed. R. Civ. P. 23.

         93.      Plaintiffs assert their claims in Counts I - IV on behalf of the following class:14

                  All participants and beneficiaries of the H-E-B Savings & Retirement Plan
                  at any time on or after September 3, 2013, excluding Defendants, any other
                  employees with responsibility for the Plan’s investment or administrative
                  functions, and members of H-E-B’s Board of Directors.

         94.      Numerosity: The Class is so numerous that joinder of all Class members is

impracticable. The Plan has had between approximately 33,000 and 45,000 participants during the

applicable statutory period.

         95.      Typicality:        Plaintiffs’ claims are typical of the Class members’ claims. Like

other Class members, Plaintiffs are current or former participants in the Plan, who have suffered

injuries as a result of Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs

consistently with other Class members with regard to the Plan. Defendants managed the Plan as a

single entity, and therefore Defendants’ imprudent decisions affected all Plan participants

similarly.

         96.      Adequacy:          Plaintiffs will fairly and adequately protect the interests of the Class.

Plaintiffs’ interests are aligned with the Class that they seek to represent and they have retained

counsel experienced in complex class action litigation. Plaintiffs do not have any conflicts of

interest with any Class members that would impair or impede their ability to represent such Class

members.




14
  Plaintiffs reserve the right to revise their class definition, and to propose other or additional classes in subsequent
pleadings or their motion for class certification, after discovery in this action.


                                                          34
          Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 35 of 42



       97.     Commonality: Common questions of law and fact exist as to all Class members

and predominate over any questions solely affecting individual Class members, including but not

limited to:

               a. Whether Defendants are fiduciaries of the Plan;

               b. Whether Defendants breached their duty of loyalty by engaging in the
                  conduct described herein;

               c. Whether Defendants breached their duty of prudence by engaging in the
                  conduct described herein;

               d. Whether Defendants caused the Plan to engage in transactions prohibited
                  by ERISA;

               e. Whether Defendants breached their duty to monitor other Plan fiduciaries;

               f. The proper measure of monetary relief; and

               g. The proper form of equitable and injunctive relief.

       98.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(1)(A) because

prosecuting separate actions against Defendants would create a risk of inconsistent or varying

adjudications with respect to individual class members that would establish incompatible standards

of conduct for Defendants.

       99.        Class certification is also appropriate under Fed. R. Civ. P. 23(b)(1)(B) because

adjudications with respect to individual Plan participants, as a practical matter, would be

dispositive of the interests of other Plan participants or would substantially impair or impede their

ability to protect their interests. Any award of equitable relief by the Court such as removal of or

replacement of particular Plan investments or removal or replacement of a Plan fiduciary would

be dispositive of non-party participants’ interests. The accounting and restoration of the property

of the Plan that would be required under 29 U.S.C. §§ 1109 and 1132 would be similarly

dispositive of the interests of other Plan participants.



                                                  35
          Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 36 of 42



       100.     Class certification is also appropriate under Fed. R. Civ. P. 23(b)(3) because

questions of law and fact common to the Class predominate over any questions affecting only

individual Class members, and because a class action is superior to other available methods for the

fair and efficient adjudication of this litigation. Defendants’ conduct described in this Complaint

has applied to all members of the Class. Class members do not have an interest in pursuing separate

actions against Defendants, as the amount of each Class member’s individual claims is relatively

small compared to the expense and burden of individual prosecution, and Plaintiffs are unaware

of any similar claims brought against Defendants by any Class members on an individual basis.

Class certification also will obviate the need for unduly duplicative litigation that might result in

inconsistent judgments concerning Defendants’ practices. Moreover, management of this action

as a class action will not present any likely difficulties. In the interests of justice and judicial

efficiency, it would be desirable to concentrate the litigation of all Class members’ claims in a

single forum.

                                          COUNT I
                           Breach of Duties of Loyalty and Prudence
                                29 U.S.C. § 1104(a)(1)(A)–(B)

       101.     Defendants are fiduciaries of the Plan under 29 U.S.C. §§ 1002(21) and/or

1102(a)(1).

       102.     29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon

Defendants in their administration of the Plan and in their selection and monitoring of Plan

investments.

       103.     As described throughout this Complaint, Defendants breached their fiduciary duties

with respect to the Plan by, inter alia:




                                                 36
          Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 37 of 42



                 a. Failing to adopt a process for administering the Plan and managing the Plan’s
                    investment lineup that was consistent with the applicable standard of care and
                    in the best interest of Plan participants;

                 b. Failing to appropriately monitor and control the expenses paid by the Plan,
                    including but not limited to expenses for investment advice and/or investment
                    management, and failing to ensure the Plan’s service providers were not
                    receiving compensation that exceeded the reasonable value of their services;

                 c. Failing to appropriately monitor and evaluate the Plan’s index fund fees, and
                    improperly retaining the Plan’s index fund expense ratios despite the
                    availability of lower fees, which would have been revealed by a prudent and
                    diligent investigation or negotiation;

                 d. Failing to appropriately manage and monitor the Plan’s LifeStage funds, and
                    improperly retaining those funds in the Plan despite superior alternatives in the
                    marketplace that would have been revealed by a prudent and diligent
                    investigation;

                 e. Failing to consider alternatives to the Plan’s money market fund that other
                    fiduciaries readily considered and adopted, such as a stable fund that would
                    have offered superior performance while still guaranteeing preservation of
                    principal;

                 f. Failing to avoid conflicts of interest, and directing millions of dollars of
                    payments from the Plan to H-E-B without proper justification; and

                 g. Failing to investigate more favorable securities lending agreements for the Plan
                    that would have been revealed by a prudent and diligent investigation.

       104.      Based on the actions and omissions described in paragraph 103 above and

elsewhere in this Complaint, Defendants failed to discharge their duties with respect to the Plan

solely in the interest of the participants and beneficiaries of the Plan, and for the exclusive purpose

of providing benefits to participants and their beneficiaries and defraying reasonable expenses of

administering the Plan, in violation of their fiduciary duty of loyalty under 29 U.S.C. §

1104(a)(1)(A).

       105.      Based on the actions and omissions described in paragraph 103 above and

elsewhere in this Complaint, Defendants also failed to discharge their duties with respect to the

Plan with the care, skill, prudence, and diligence under the circumstances then prevailing that a



                                                  37
          Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 38 of 42



prudent person acting in a like capacity and familiar with such matters would have used in the

conduct of an enterprise of like character and with like aims, thereby breaching their duties under

29 U.S.C. § 1104(a)(1)(B).

       106.    As a consequence of Defendants’ breaches of their fiduciary duties, the Plan has

suffered millions of dollars in losses.

       107.    Pursuant to 29 U.S.C. § 1109(a), 1132(a)(2), and 1132(a)(3), Defendants are liable

to make good to the Plan all losses suffered as a result of Defendants’ fiduciary breaches, and to

disgorge all payments to H-E-B resulting from Defendants’ unlawful conduct. In addition, the Plan

and Plan participants are entitled to further equitable and injunctive relief to redress Defendants’

fiduciary breaches.

       108.    Each Defendant knowingly participated in each breach of the other Defendants,

knowing that such acts were a breach, enabled the other Defendants to commit breaches by failing

to lawfully discharge such Defendant’s own duties, and knew of the breaches by the other

Defendants and failed to make any reasonable and timely effort under the circumstances to remedy

the breaches. Accordingly, each Defendant is also liable for the losses caused by the breaches of

its co-fiduciaries under 29 U.S.C. § 1105(a).

                                            COUNT II
                           Prohibited Transactions with Party in Interest
                                       29 U.S.C. § 1106(a)(1)

       109.    As a Plan employer, the Plan sponsor, and fiduciary of the plan, H-E-B is a party

in interest under 29 U.S.C. §§ 1002(14).

       110.    As described in this Complaint, Defendants have caused the Plan to engage in

transactions with H-E-B for the benefit of H-E-B. These transactions took place on a periodic basis

throughout the statutory period as Defendants directed fees from the Plan to H-E-B.




                                                38
          Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 39 of 42



        111.    These transactions constituted a direct or indirect transfer of assets of the Plan to a

party in interest, a transfer of assets of the Plan for use by a party in interest, and a transfer of the

assets of the Plan for the benefit of a party in interest, in violation of 29 U.S.C. § 1106(a)(1)(D).

        112.    In addition, these transactions also involved the furnishing of services between the

Plan and a party in interest, in violation of 29 U.S.C. § 1106(a)(1)(C).

        113.    These transactions were unlawful under ERISA, and the amounts paid to H-E-B

were excessive and unreasonable. As a direct and proximate result of these prohibited transactions,

Plan participants directly or indirectly paid millions of dollars in improper fees to H-E-B.

        114.    Defendants are liable to make good to the Plan all losses suffered as a result of these

prohibited transactions, and to disgorge all profits associated with their unlawful conduct. In

addition, the Plan and Plan participants are entitled to further equitable and injunctive relief on

account of these prohibited transactions.

                                            COUNT III
                              Prohibited Transactions with a Fiduciary
                                       29 U.S.C. § 1106(b)(1)

        115.    As alleged throughout the Complaint, H-E-B is a fiduciary of the Plan.

        116.    Acting in a fiduciary capacity, Defendants improperly directed assets of the Plan to

H-E-B for its own benefit. These transactions occurred on a periodic basis throughout the class

period as Defendants directed fees from the Plan to H-E-B and placed them in H-E-B’s account(s).

        117.    These transactions were prohibited under ERISA, and the amounts paid to H-E-B

were excessive and unreasonable. H-E-B dealt with the Plan’s assets in its own interest and for its

own accounts, in violation of 29 U.S.C. § 1106(b)(1), and received consideration for its personal

accounts in connection with transactions involving assets of the Plan, in violation of 29 U.S.C. §

1106(b)(3).




                                                   39
          Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 40 of 42



       118.    As a result of these prohibited transactions, the Plan directly or indirectly paid

millions of dollars in improper fees to H-E-B. Defendants are liable to make good to the Plan all

losses suffered as a result of these prohibited transactions, and to disgorge all profits associated

with their unlawful conduct. In addition, the Plan and Plan participants are entitled to further

equitable and injunctive relief on account of these prohibited transactions.

                                           COUNT IV
                                 Failure to Monitor Fiduciaries

       119.    As alleged throughout the Complaint, Defendants are fiduciaries of the Plan.

       120.    H-E-B is responsible for appointing and removing the members of the Committee.

       121.    Given that H-E-B had overall oversight responsibility for the Plan and the

responsibility to appoint and remove members of the Committee, H-E-B had a fiduciary

responsibility to monitor the performance of the Committee and its members, to ensure they were

performing their duties lawfully and appropriately, in a manner that was consistent with ERISA.

       122.    A monitoring fiduciary must take prompt and effective action to protect the Plan

and its participants when its appointees are not meeting their fiduciary obligations under ERISA

or otherwise failing to carry out their duties lawfully and appropriately.

       123.    H-E-B breached its fiduciary monitoring duties by, among other things:

               a. Failing to monitor and evaluate the performance of the Committee and its

                   members, or have a system in place for doing so, standing idly by as the Plan

                   suffered substantial losses as a result of the imprudent and disloyal actions and

                   omissions of the Committee;

               b. Failing to monitor the Committee’s fiduciary processes, which would have

                   alerted a prudent fiduciary to the breaches of fiduciary duties and prohibited

                   transactions described herein;



                                                 40
            Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 41 of 42



               c. Failing to implement a system to avoid conflicts of interest that tainted the

                   decisions made by the Committee; and

               d. Failing to remove fiduciaries whose performance was inadequate for the

                   reasons described above, to the detriment of the Plan and Plan participants’

                   retirement savings.

       124.    As a consequence of the foregoing breaches of the duty to monitor, the Plan has

suffered millions of dollars in losses.

       125.    Pursuant to 29 U.S.C. § 1109(a), 1132(a)(2), and 1132(a)(3), H-E-B is liable to

restore to the Plan all losses suffered as a result of H-E-B’s failure to properly monitor the

Committee and its members, and must disgorge all profits resulting from its failure to monitor. In

addition, the Plan and Plan participants are entitled to further equitable and injunctive relief.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs Meza and Montgomery, as representatives of the Class defined

herein, and on behalf of the Plan, pray for relief as follows:

       A.      A determination that this action may proceed as a class action under Rule
               23(b)(1), or in the alternative, Rule 23(b)(3) of the Federal Rules of Civil
               Procedure;

       B.      Designation of Plaintiffs as Class Representatives and designation of Plaintiffs’
               counsel as Class Counsel;

       C.      A declaration that Defendants have breached their fiduciary duties in the
               manner described in the Complaint;

       D.      A declaration that Defendants caused the Plan to engage in prohibited
               transactions;

       E.      An order compelling Defendants to personally make good to the Plan all losses
               that the Plan incurred as a result of the breaches of fiduciary duties and other
               ERISA violations described above;

       F.      An order compelling H-E-B to disgorge all monies and/or profits received from
               the Plan;


                                                  41
           Case 5:19-cv-01063-FB Document 1 Filed 09/03/19 Page 42 of 42




      G.      An order enjoining Defendants collectively from any further violations of their
              ERISA fiduciary responsibilities, obligations, and duties;

      H.      Other equitable relief to redress Defendants’ illegal practices and to enforce the
              provisions of ERISA as may be appropriate, including appointment of an
              independent fiduciary or fiduciaries to run the Plan; removal or replacement of
              imprudent funds as investment options; transfer of Plan assets in imprudent
              investments to prudent alternative investments; and removal or replacement of
              Plan fiduciaries deemed to have breached their fiduciary duties;

      I.      An award of pre-judgment interest, and an award of attorneys’ fees and costs
              pursuant to 29 U.S.C. § 1132(g) and/or the common fund doctrine;

      J.      Such other and further relief as the Court deems equitable and just.


Dated: September 3, 2019

                                             KENDALL LAW GROUP, PLLC
                                             /s/ Joe Kendall
                                             Joe Kendall, TX Bar No. 11260700
                                             3811 Turtle Creek, Suite 1450
                                             Dallas, TX 75219
                                             Telephone: 214-744-3000
                                             Facsimile: 214-744-3015
                                             jkendall@kendalllawgroup.com

                                             NICHOLS KASTER, PLLP
                                             Paul J. Lukas, MN Bar No. 22084X*
                                             Kai H. Richter, MN Bar No. 0296545**
                                             Brock J. Specht, MN Bar No. 0388343**
                                             Carl F. Engstrom, MN Bar No. 0396298**
                                             Brandon T. McDonough, MN Bar No. 0393259**
                                                     * admitted in W.D. Texas
                                                     **pro hac vice application forthcoming
                                             4600 IDS Center, 80 S 8th Street
                                             Minneapolis, MN 55402
                                             Telephone: 612-256-3200
                                             Facsimile: 612-338-4878
                                             lukas@nka.com
                                             krichter@nka.com
                                             bspecht@nka.com
                                             cengstrom@nka.com
                                             bmcdonough@nka.com

                                             Counsel for Plaintiffs and the proposed Class


                                               42
